Title: From Benjamin Walker to Samuel Blachley Webb, 5 September 1782
From: Walker, Benjamin
To: Webb, Samuel Blachley


                  Sir
                     
                     Head Quarters Sept. 5. 1782
                  
                  I have it in command from His Excellency the Commander in Chief to acquaint you of his decision That the same principle which has been adopted for Posting the troops in the line of the Army should also govern in the Light Infantry and that therefore the troops of each State in the light Infantry have the same Geographical positions they have in the line of the Army.  I am Sir Your very Obedt Sert
                  
                     Ben. Walker Aid De Camp
                     
                  
               